 Case 2:18-cv-00122-PLM-MV ECF No. 33 filed 01/31/20 PageID.235 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 DEMETRIUS ALPHONSO JACKSON,

        Plaintiff,
                                                     Case No. 2:18-cv-122
 v.
                                                     HONORABLE PAUL L. MALONEY
 DENNIS HAPPALA, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. On November 30,

2018, Plaintiff’s claims against Defendants Nelson, Michelli, Cepline, Sorenson, Taskila, Yon and

Olson were dismissed (ECF No. 7). The only remaining Defendant, Dennis Happala, filed a

motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on December 11, 2019, recommending that this Court grant the

motion and enter judgment in favor of Defendants. The Report and Recommendation was duly

served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 31) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 22) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,
 Case 2:18-cv-00122-PLM-MV ECF No. 33 filed 01/31/20 PageID.236 Page 2 of 2



114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: January 31, 2020                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
